 
DRC Partners, LLC
 
PO Box 311  · Pennington, NJ 08534 USA  · Tel. 1.609.433.6711


May 24, 2012


Valor Gold Corp.
Attn:  Art Ledger


Thank you for taking the time to review my suggestions regarding the services
DRC Partners, LLC (Consultant) can provide to Valor Gold Corp. (Company) to help
achieve its investor relations objectives.   We are excited at the opportunity
to assist The Company in your continued efforts to increase shareholder value.
The following is a proposal for our provision of services to the Company. Upon
its counter-execution by the Company, it shall be binding upon both
parties.  The provisions of “Confidentiality & Trading Restrictions” shall
survive the termination of this Agreement.


Consultant shall arrange private meetings in the following cities, subject to
the Company’s prior  approval.


 
Ø
New Jersey (various cities)

 
Ø
Philadelphia

 
Ø
Baltimore

 
Ø
Denver

 
Ø
Memphis

 
Ø
South Florida (various cities)

 
Ø
Chicago

 
Ø
Minneapolis

 
Ø
Atlanta

 
Ø
Las Vegas

 
Ø
Boston

 
Ø
Los Angeles

 
Ø
Portland

 
Ø
Dallas

 
Ø
Houston



NOTE:  Private meetings will be arranged in some of the cities mentioned based
on coordinating schedules. The above list is a portion of the cities we can
arrange meetings. The final schedule will be determined based on the
availability of all parties.
 
DRC PARTNERS, LLC - PRINCETON ● MEMPHIS
 
1

--------------------------------------------------------------------------------

 
 
Investor Relations Services.


During the term of this Agreement, Service Provider will provide those services
customarily provided by an investor relations firm to a public company,
including, but not limited to, the following (the “Services”):


(i)           Develop with the assistance of the Company a marketing plan
directed at informing the investing public as to the business of the Company;
(ii)           Develop with the assistance of the Company corporate identity
materials and investor communications materials including but not limited to a
corporate profile, Powerpoint presentations and corporate fact sheets.
(iii)           Aid and assist the Company in the Company’s efforts to secure
“market makers” which will trade the Company’s stock to the public by providing
such information as may be required;
(iv)           Respond to various investor, potential investor, and broker
inquiries;
(v)           Assist in the review and dissemination of press releases and
stockholder communications as appropriate;
(vi)           Aid and consult with the Company in the preparation and
dissemination of  “due diligence” packages requested by and furnished to FINRA
registered broker/dealers, the investing public, and/or other institutional
and/or fund managers requesting such information from the Company, as
appropriate;
(vii)           Notify the Company of articles or releases, in the press
regarding the Company and its affiliates or its business and/or issues generally
related to the Company which are known to exist by the Consultant
(viii)           As agreed by both parties, conduct or attend conferences,
seminars and national tour, including, but not by way of limitation, due
diligence meetings, investor conferences and institutional conferences;
(ix)           Arrange relevant conference calls, meetings, and events designed
to aid in the Company’s investor relations;
(x)           Aid in updating the company website with regards to its investor
section. Consultant will be listed on the Company's press releases and website
as the Investor Contact.  A company email address will be issued to DRC Partners
for this purpose.
(xi)           Consultant will communicate with the Company's existing
shareholders and must have an accurate list of shareholders provided and updated
monthly by the Company.


Terms:


 
Ø
$10,000 cash and 100,000 restricted shares per month beginning May 24, 2012 and
ending November 24, 2012. Shares will be due and dated by the 25th day of each
month.

 
Ø
The company shall reimburse Consultant for all out-of-pocket expenses directly
attributed to services rendered.

 
Ø
Consultant will indemnify, hold harmless and advance costs relating to any claim
arising against the Company, and/or any officer, director or shareholder of the
Company or any affiliate of the Company, arising out of or connected with the
Consultant’s services under this Agreement.

 
Ø
This Agreement shall be governed by the laws of the state of New York.

 
DRC PARTNERS, LLC - PRINCETON ● MEMPHIS
 
2

--------------------------------------------------------------------------------

 
 
Confidentiality & Trading Restrictions:


 
Ø
The Consultant agrees not to disclose or communicate any Material
Non-Public  Information regarding the Company to any other person. The
Consultant further agrees to advise its Representatives who are informed of the
matters, which are the subject of this agreement of the foregoing obligation.
“Material Non-Public Information” is any information, which a reasonable
investor might consider important in deciding whether to buy, sell or hold
securities or that could affect the market price of the securities.  Information
is considered to be “non-public” unless it has been publicly disclosed. The
Consultant further acknowledges and agrees that it remains individually
responsible for compliance with any and all U.S. federal and state securities
laws, including, without limitation, Regulation FD.

 
Ø
Consultant hereby unconditionally agrees that it shall not, directly or
indirectly purchase or sell the Company’s securities while in the possession of
Material Non-Public Information concerning the Company.



Representation and Warranty of Consultant:
 
 
Ø
Consultant (on its own behalf and on behalf of any and all related parties,
affiliates, owners, members, employees, officers, and directors) agrees it (and
such persons) will comply with all laws, rules and regulations related to the
activities on behalf of the Company contemplated pursuant to this Agreement. 
Consultant shall provide a prominent notice on all newsletters and
websites/webcasts/interview materials and other communications with investors or
prospective investors in which Consultant may be reasonably deemed to be giving
advice or making a recommendation that Consultant has been compensated for its
services and received stock of the Company (directly or indirectly) specifically
referencing Company by name and the number of shares received (directly or
indirectly) and will profit from its promotional activities for Company,
including the number of shares and whether it has or will be making sales during
any period. Consultant agrees that it will not conceal at any time if it will,
directly or indirectly, be selling shares while promoting the stock and
recommending that investors purchase the stock of Company.  Consultant covenants
and agrees that it will at all times engage in acts, practices and courses of
business that comply with Section 17(a) and (b) of the Securities Act of 1933,
as amended, as well as Section 10(b) of the Securities Exchange Act of 1934, as
amended, and has adopted policies and procedures adequate to assure all of
Consultant’s personnel are aware of the limitation on their activities, and the
disclosure obligations, imposed by such laws and the rules and regulations
promulgated thereunder.  Consultant is aware that the federal securities laws
restrict trading in the Company securities while in possession of material
non-public information concerning the Company as well as the Requirements of
Regulation FD that prohibit communications of material non public information,
and the requirements thereof in the event of an unintentional or inadvertent non
public disclosure.  Consultant agrees to immediately inform Company in the event
that an actual or potential Regulation FD disclosure has occurred and assist
counsel in the method by which corrective steps should be taken.  Company
acknowledges that with respect to any Company securities now or at any time
hereafter beneficially owned by Consultant or any of its affiliates,  that
Consultant will refrain from trading in the Company’s securities while he or any
such affiliate is in possession of material non-public information concerning
the Company, its financial condition, or its business and affairs or prospects.

 
DRC PARTNERS, LLC - PRINCETON ● MEMPHIS
 
3

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGED & AGREED:






_______________________________
Art Ledger
Valor Gold Corp.


Date:  __________________________




_______________________________
Ross DiMaggio – Principal
DRC Partners, LLC


Date:  __________________________
 
 
 
DRC PARTNERS, LLC - PRINCETON ● MEMPHIS
 
4
 
 
 